Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 5 line 2, "first" should be deleted.
In claim 8 line 2, "a power" should be --the power--.  Moreover, amended claim 8 is redundant with amended claim 1.  The dependency of claim 11 should be amended if claim 8 is canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 13-15, 17-18, 23 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Gongwer et al. (6,434,044) in view of Mukainakano et al. (6,107,862) and Torres et al. (9,385,600).
Gongwer et al. Fig. 3 shows a system comprising a memory die 306 (col 5, ln 38) comprising: one or more memory arrays (col 5, ln 33); and charge pump circuitry 312, the charge pump circuitry being configured to provide a pump voltage supplied to one or more signal line drivers associated with the one or more memory arrays, the pump voltage being used to charge memory cells of the one or more memory arrays as recited in claim 1.  Gongwer et al. do not appear to disclose any particular scheme for the charge pump circuitry.
Mukainakano et al. Figs. 9-11 show elementary charge pump circuitry which may be replicated to generate any or all the voltages needed by the system of Gongwer et al.  Mukainakano et al. Fig. 10, for example, show charge pump switches SW1-SW4 which may be integrated and pump and tank capacitors C1-C2 which may be external (via the associated bond pads depicted in Fig. 10) wherein the charge pump switches are arranged to control supply of stored charge from the pump capacitor to the charge pump circuitry for generating pump voltage as recited in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the Gongwer et al. charge pumps as taught by Mukainakano et al.  The Gongwer et al. embodiment's lack of a specific charge pump implementation invites the combination.  Examiner's combination exhibits the additional advantage of a greater capacity then what may be practical with non-external capacitors.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.
Mukainakano et al. Fig. 9 specifically show a first switch 102, a second switch 101 a first node (between 101, 102 and external (see Fig. 10) pump capacitor C1), a comparator, a predetermined reference voltage, pulse control circuitry (logic gates) and a clock signal (Pulse A or B) as recited in claim 1.
The combination of Gongwer et al. and Mukainakano et al. do not appear to disclose a max current control circuit as recited in claim 1.  Torres et al. Fig. 4 show another elementary charge pump circuitry 30/42/46 analogous to Mukainakano et al. Figs. 9 and 10.  Specifically, 31 is analogous to 102, 33 is analogous to 101, 38 is analogous to C1, 36 is analogous to 103/104, 36/34 is analogous to the logic gates, 46 is analogous to the comparator and CLK is analogous to Pulse A/B.  Torress et al. teach that it may be desirable to implement a max current control circuit 32 electrically coupled between a power supply IN and the charge pump circuitry 30/42/46 and configured to calibrate or adjust a current or charge (col 8, ln 42) of the charge pump circuitry as recited in claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a max current control circuit to Examiner's combination as taught by Torres et al. for the benefit of limiting current drawn by the charge pump.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 1 is obvious.
Gongwer et al. Fig. 3 show that the pump voltages are shared between different dice 306/308 in a memory package 300 as recited in claim 3.
Mukainakano et al. Figs. 9-11 show one or more tank capacitors C2 located external to the die and coupled to the charge pump circuitry to reduce one or both of ripple voltage and/or other output voltage variation as recited in claim 4.
As per examiners combination, the max current control circuit 32 is coupled and functions as recited in claim 5.
As per Examiner's combination, the max current control circuit is electrically connected to nodes associated with the bond pads (via the charge pump switches) to which the one or more pump capacitors and/or switches are coupled as recited in claim 6.  Specifically, Mukainakano et al. Fig. 10 show an external supply VDD and bond pads.
The Torres et al. Fig. 4 max current control circuit 32 is connected as recited in claim 8.
One or ordinary skill in the art would be intuitively motivated to trim or tune or adjust or optimize the performance characteristics of a charge pump circuit and any associated charge pump support circuitry to the requirements of whatever system the charge pump is powering.  That is what circuit designers do.  That is what charge pumps are for.  Claim 11 is obvious. 
Gongwer et al. Fig. 3 shows multiple pump voltages simultaneously (V2-V3, for example) as recited in claim 13.
Mukainakano et al. Figs. 10-11 teach the possibility of both positive and negative voltages as recited in claim 14.
Examiner's combination with respect to the rejection to claim 1 performs the method of claim 15.
Examiner's combination with respect to the rejections to claim 3 performs the method of claim 17.
Examiner's combination with respect to the rejections to claim 4 performs the methods of claim 18.
Examiner's combination with respect to the rejections to claims 5-6, 8, 11 and 13 perform the methods of claim 23 and 26.

Claims 2 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Gongwer et al. (6,434,044), Mukainakano et al. (6,107,862) and Torres et al. (9,385,600) and in further view of Kagan et al. (7,675,802).
Examiner's combination of Gongwer et al., Mukainakano et al. and Torres et al. does not appear to disclose any specific type of external capacitors as recited in claim 2.  Kagan et al. show another memory system which may include external pump and tank capacitors.  Kagan et al. suggest that the external pump and tank capacitors may be ceramic capacitors (col 9, ln 12) as recited in claim 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the external pump and tank capacitors of Examiner's combination with ceramic capacitors as taught by Kagan et al.  The lack of a specific capacitor implementation invites the combination.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 2 is obvious.
	Claim 16 is obvious for the reasons above.

Response to Amendments and Arguments
	The previous rejections are revised to reflect the claim amendments.  Little weight is given to calibrate, adjust or limit since there is no claimed frame of reference and such terms may be broadly interpreted.  Examiners combination (see Torres et al. and Mukainakano et al. as explained above) includes a max current control circuit 32 coupled between a power supply IN (or VDD 100) and the pump capacitor C1 via the second switch 101.  As pointed out at col 8, ln 42, the max current control circuit 32 limits current to the pump capacitor.  The current is limited or adjusted or calibrated according to the design of the max current control circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849